In three actions for declaratory judgments with respect to certain provisions of the Education Law, plaintiff appeals from three orders of the Supreme Court, Suffolk County, each entered April 23, 1965, which granted the respective defendants’ motions to dismiss the complaint in each action. Orders modified by striking out so much of the decretal paragraphs in each such order as grants the motions to dismiss on the ground of lack of jurisdiction of the subject matter and failure to join the Commissioner of Education. As so modified, the orders are affirmed, without costs. In our opinion, plaintiff’s complaints fail to state facts warranting declaratory relief. Assuming that joinder of additional parties is unnecessary and that the court below had jurisdiction of the alleged disputes between plaintiff and defendants (cf. Education Law, §§ 310, 2040, 2045), issues upon which we do not pass, plaintiff’s actions are based upon contingencies that voters in defendants’ districts will designate plaintiff in 1966 as a school district with which to contract pursuant to section 2040 of the Education Law. Whether plaintiff will be designated is, upon the facts before us, conjectural, and hence Special Term properly exercised its discretion in dismissing the complaints (see Borchard, Declaratory Judgments [2d ed.], pp. 415-424).
Ughotta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.